 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    JAMBRI SEAN JOHNSON, Sr.,                            Case No. 2:16-cv-00387-JAM-JDP (PC)
11                        Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                           TO COMPEL
12            v.
                                                           ECF No. 65
13    IBRAHIM,
14                        Defendant.
15

16

17           Plaintiff has filed a motion to compel California Men’s Colony, the institution where he is

18   confined, to comply with a subpoena duces tecum. ECF No. 65. The motion fails to demonstrate

19   that plaintiff is entitled to the requested relief, and it will therefore be denied.

20           As a threshold matter, plaintiff’s motion does not establish that California Men’s Colony,

21   or any other entity, was properly served with a subpoena demanding the production of certain

22   documents. See Fed. R. Civ. P. 45(b). Plaintiff’s motion does not include a copy of the subpoena

23   that was purportedly served on California Men’s Colony, and plaintiff has not specified when and

24   how the subpoena was served. Significantly, the docket does not reflect that plaintiff ever asked

25   that this court issue him a subpoena. See Fed. R. Civ. P. 45(a)(2), (3). Thus, it does not appear

26   that plaintiff properly served California Men’s Colony with a valid subpoena.

27

28
                                                          1
 1            The motion also fails to describe the documents plaintiff seeks to obtain from California

 2   Men’s Colony. Consequently, the court is unable to assess whether the subpoena seeks relevant

 3   discovery or if compliance with the subpoena would impose an undue burden. See Fed. R. Civ.

 4   P. 45(d)(1).

 5            For these reasons, plaintiff’s motion to compel is denied. Plaintiff, however, will be

 6   granted an opportunity to file a properly supported motion to compel. Any renewed motion to

 7   compel must demonstrate that California Men’s Colony was properly served with a subpoena

 8   duces tecum issued by this court. The motion should include a copy of the subpoena and explain

 9   why the demanded documents are relevant and not available from some other source that is more

10   convenient. See Fed. R. Civ. P. 26(b)(2)(C).

11            Accordingly, it is hereby ORDERED that:

12            1. Plaintiff’s motion to compel, ECF No. 65, is denied without prejudice.

13            2. Plaintiff is granted until June 3, 2021, to file a properly supported motion to compel.

14            3. The November 13, 2020 discovery and scheduling order is modified to extend the

15   deadline for completion of discovery to June 3, 2021, for the limited purpose of allowing plaintiff

16   to file a renewed motion to compel.

17
     IT IS SO ORDERED.
18

19
     Dated:      May 6, 2021
20                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
